EXCHANGE AGREEMENT between AGR TOOLS, INC. and AGR STONE & TOOLS USA, INC. 1 TABLE OF CONTENTS ARTICLE ONE DEFINITIONS, INTERPRETATION AND SCHEDULES 4 ARTICLE TWO THE ARRANGEMENT 8 ARTICLE THREE REPRESENTATIONS AND WARRANTIES 10 ARTICLE FOUR COVENANTS 13 ARTICLE FIVE CONDITIONS 15 ARTICLE SIX AMENDMENT AND TERMINATION 19 ARTICLE SEVEN GENERAL 21 SCHEDULE A PLAN OF EXCHANGE 24 SCHEDULE B LIST OF PUBCO OPTIONS AS AT JUNE 30, 2009 29 SCHEDULE C LIST OF PRIVECO WARRANTS AS AT JUNE 30, 2009 33 2 AMENDED EXCHANGE AGREEMENT THIS AGREEMENT made as of October 29, 2009 (the “Effective Date”) BETWEEN: AGR TOOLS, INC. a company existing under thelaws of the State of Nevada, with an address of 1944 Bayview Court, Kelowna, British Columbia V1Z 3L8, ("Pubco") AND: AGR STONE & TOOLS USA, INC. a company existing under thelaws of the State of Texas, with an address of 11526 F.M. 2854 Road, Conroe, TX77304, ("Priveco") WITNESSES THAT: WHEREAS on July 21, 2009, Pubco and Priveco entered into a Share Exchange Agreement (the “Exchange Agreement”), whereby Pubco agreed to purchase all 46,186,516 of the issued and outstanding shares of Priveco in exchange for the issuance by Pubco of 46,186,516 common shares in the capital of Pubco to the shareholders of Priveco on the basis of one common share in the capital of Pubco for every one share of Priveco; AND WHEREAS the parties hereto wish to revise the terms of the Exchange Agreement, whereby, in addition to other changes set out in this Agreement, Priveco will effect the share exchange with Pubco in accordance with Part 5 of the Texas Business Corporation Act; AND WHEREAS the parties hereto wish to effect such amendments by entering into this Agreement; AND WHEREAS Pubco and Priveco propose to effect a transaction under which Pubco will acquire all of the issued and outstanding shares of Priveco from its securityholders, which transaction will constitute a reverse takeover; AND WHEREAS the parties hereto intend to carry out the proposed business combination by way of an exchange under the provisions of Part 5 of the Texas Business Corporation Act. NOW THEREFORE in consideration of the mutual covenants and agreements herein contained and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by each of the parties hereto, the parties hereto hereby covenant and agree as follows: 3 ARTICLE ONE- DEFINITIONS, INTERPRETATION AND SCHEDULES Section 1.01 Definitions In this Agreement, unless the context otherwise requires, the following words and terms with the initial letter or letters thereof capitalized shall have the meanings ascribed to them below: (a) "Agreement" means this arrangement agreement, together with the schedules attached hereto, as amended or supplemented from time to time; (b) "Business Day" means any day, other than a Saturday, a Sunday or a statutory holiday in British Columbia, Canada; (c) "US GAAP" means accounting principles generally accepted in the US; (d) "Closing Date" means January 31, 2010 or such other date as the parties hereto agree to; (e) "Completion Deadline" means the date by which the transactions contemplated by this Agreement are to be completed, which date shall be the later of December 15, 2009 and the date by which the Effective Date is determined in accordance with section 5.04 hereof; (f) "Effective Date" means the date set by Pubco and Priveco as being the effective date in respect of the Exchange, which date will either be the date on which all documents necessary to effect the Exchange have been filed with the Registrar, if any, or will be the date within specified by the Parties four Business Days after all conditions to completion of the Exchange set out in this Agreement, have been satisfied; (g) "Effective Time" means 12:01 a.m. (PST) on the Effective Date; (h) "Exchange" means the arrangement under the provision of Part 5 of the TBCA on the terms and conditions set forth in the Plan of Exchange, which shall include the exchange of each one Priveco Common Share outstanding for one Pubco Common Shares; (i) “Financial Statements” means audited financial statements of Priveco for a period ended no later than 35 days before the Closing Date. (j) "Governmental Entity" means any applicable (i) multinational, federal, provincial, state, regional, municipal, local or other government, governmental or public department, central bank, court, tribunal (judicial, quasi-judicial, administrative or quasi-administrative), arbitral body, commission, board, bureau or agency, domestic or foreign, (ii) any subdivision, agency, commission, board or authority of any of the foregoing, or (iii) any quasi-governmental or private body exercising any regulatory, expropriation or taxing authority in respect of or for the account of any of the foregoing; (k) "Laws" means all laws, by-laws, rules, regulations, orders, ordinances, protocols, codes, guidelines, instruments, policies, notices, directions and judgments or other requirements of any Governmental Entity; 4 (l) "Pubco Common Shares" means the common shares in the capital of Pubco; (m) "Pubco Shareholders" means, at any time, the holders of Pubco Common Shares at such time; (n) "Person" means any individual, partnership, company, corporation, firm, unincorporated association, joint venture, trust, or any other agency or instrumentality thereof or any other judicial entity or person, government or governmental agency, authority or entity howsoever designated or constituted; (o) "Plan of Exchange" means the plan of exchange substantially in the form and content as set out in Schedule A attached herein; (p) "Registrar" means the Registrar of Companies in the State of Texas; (q) “Resigning Director” means the director of Pubco who is resigning concurrently with the Exchange more specifically being David Chapman; (r) "Securities Authorities" means the British Columbia Securities Commission and the other securities regulatory authorities in the provinces and territories of Canada and the Securities and Exchange Commission of the United States of America, collectively; (s) “TCBA” means the Texas Business Corporations Act. (t) "Tax" and "Taxes" means all taxes, assessments, charges, dues, duties, rates, fees, imposts, levies and similar charges of any kind lawfully levied, assessed or imposed by any Governmental Entity, including, without limitation, all income taxes (including any tax on or based upon net income, gross income, income as specially defined, earnings, profits or selected items of income, earnings or profits) and all capital taxes, gross receipts taxes, environmental taxes, sales taxes, use taxes, ad valorem taxes, value added taxes, transfer taxes, franchise taxes, license taxes, withholding taxes, payroll taxes, employment taxes, Canada and Quebec Pension Plan premiums, employer health taxes, excise, severance, social security, workers' compensation, employment insurance or compensation taxes or premium, stamp taxes, occupation taxes, premium taxes, property taxes, windfall profits taxes, alternative or add-on minimum taxes, goods and services tax, customs duties or other taxes, fees, imports, assessments or charges of any kind whatsoever, together with any interest, fines and any penalties or additional amounts imposed by any taxing authority (domestic or foreign) on such entity, and any interest, penalties, additional taxes and additions to tax imposed with respect to the foregoing or that may become payable in respect thereof; and liability for any of the foregoing as a transferee or successor, guarantor or surety or in a similar capacity under any contract, arrangement, agreement, understanding or commitment (whether written or oral) or by operation flow; (u) "Tax Returns" means all returns, schedules, elections, forms, notices, declarations, reports, information returns and statements filed or required to be filed with any taxing authority relating to Taxes; 5 (v) "Priveco Common Shares" means the common shares in the capital of Priveco; (w) "Priveco Shareholders" has the meaning ascribed to that term in the Plan of Exchange; Section 1.02 Interpretation Not Affected by Headings The division of this Agreement into articles, sections, subsections, paragraphs and subparagraphs and the insertion of headings herein are for convenience of reference only and shall not affect in any way the meaning or interpretation of this Agreement. The terms "this Agreement", "hereof", "herein", "hereto", "hereunder" and similar expressions refer to this Agreement and the schedules attached hereto and not to any particular article, section or other portion hereof and include any agreement, schedule or instrument supplementary or ancillary hereto or thereto. Section 1.03 Number, Gender and Persons In this Agreement, unless the context otherwise requires, words importing the singular only shall include the plural and vice versa, words importing the use of either gender shall include both genders and neuter, and the word person and all words importing persons shall include a natural person, firm, trust, partnership, association, corporation, joint venture or government (including any Governmental Entity, political subdivision or instrumentality thereof) and any other entity of any kind or nature whatsoever. Section 1.04 Date for any Action If the date on which any action is required to be taken hereunder by any party hereto is not a Business Day, such action shall be required to be taken on the next succeeding day which is a Business Day. Section 1.05 Statutory References Any reference in this Agreement to a statute includes all regulations and rules made thereunder, all amendments to such statute or regulation in force from time to time and any statute or regulation that supplements or supersedes such statute or regulation. Section 1.06 Currency All references to money are expressed in lawful money of the US. 6 Section 1.07 Invalidity of Provisions Each of the provisions contained in this Agreement is distinct and severable and a declaration of invalidity or unenforceability of any such provision or part thereof by a court of competent jurisdiction shall not affect the validity or enforceability of any other provision hereof. To the extent permitted by applicable Law, the parties hereto waive any provision of Law which renders any provision of this Agreement or any part thereof invalid or unenforceable in any respect. The parties hereto will engage in good faith negotiations to replace any provision hereof or any part thereof which is declared invalid or unenforceable with a valid and enforceable provision or part thereof, the economic effect of which approximates as much as possible the invalid or unenforceable provision or part thereof which it replaces. Section 1.08 Accounting Matters Unless otherwise stated, all accounting terms used in this Agreement shall have the meanings attributable thereto under US GAAP and all determinations of an accounting nature required to be made hereunder shall be made in a manner consistent with US GAAP. Section 1.09 Knowledge Where the phrases "to the knowledge of Pubco" or "to Pubco's knowledge" or "to the knowledge of Priveco" or "to Priveco's knowledge" are used (i) in the case of Pubco the collective actual knowledge of those officers of Pubco; and (ii) in the case of Priveco the collective actual knowledge of those officers of Priveco. Section 1.11Schedules The following Schedules are attached to and forms part of this Agreement: Schedule A- Plan of Exchange Schedule B- Certificate of Non-US Shareholder Schedule C- Certificate of US Shareholder Schedule D- National Instrument 45-106 Investor Questionnaire 7 ARTICLE TWO- THE EXCHANGE Section 2.01 Exchange Pursuant to the Exchange, the Priveco Common Shares shall be exchanged for Pubco Common Shares on the terms and subject to the conditions set out in this Agreement and the Plan of Exchange with Priveco becoming a wholly-owned subsidiary of Pubco upon the completion of the Exchange. The parties agree to carry out the Exchange substantially on the terms set out in the Plan of Exchange, subject to such changes as may be mutually agreed to by the parties on the advice of their respective legal, tax, and financial advisors. Section 2.02 Effective Date The Exchange shall become effective at the Effective Time and at such time Priveco shall become a wholly-owned subsidiary of Pubco on the terms and subject to the conditions contained in this Agreement and the Plan of Exchange. Section 2.03 Consultation Pubco and Priveco will consult with the other of them in issuing any press release or otherwise making any public statement with respect to this Agreement or the Exchange and in making any filing with any Governmental Entity, Securities Authority or stock exchange with respect thereto. Each of Pubco and Priveco shall use its commercially reasonable efforts to enable the other of them to review and comment on all such press releases and filings prior to the release or filing, respectively, thereof. Section 2.04 Shareholder Approval As soon as is reasonably practicable after the date of execution of this Agreement, Priveco shall arrange for the written approval from holders of 2/3rds of its issued and outstanding common stock approving the execution and delivery of this Agreement and the consummation of the transactions contemplated herein. Section 2.05 Legend All certificates representing the Pubco Common Shares issued on Closing will be endorsed with one of the following legends pursuant to the Securities Act in order to reflect the fact that the Pubco Common Shares will be issued to the Priveco Shareholders pursuant to an exemption from the registration requirements of the Securities Act: 8 For Selling Shareholders not resident in the United States: “THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (ASDEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.“UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.” For Selling Shareholders resident in the United States: “NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE
